Citation Nr: 1759104	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-09 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an initial compensable rating for post-operative right inguinal hernia repair residuals.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to July 1979.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  [Thereafter, a January 2014 rating decision granted a separate service connection rating of 10 percent for the painful scar component of his right inguinal hernia repair residuals, effective September 4, 2009.]

In August 2014, a videoconference hearing was held before the undersigned Veterans Law Judge, and a transcript of the hearing is associated with the record.  From the date of the hearing, the record was held open for 60 days in order to allow for the submission of additional evidence for consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

On review of the record, the Board has found that additional development is necessary for the claim on appeal.

As an initial matter, the record reflects that the Veteran has been awarded disability benefits from the Social Security Administration (SSA).  While the January 2011 SSA decision awarding such benefits is currently of record, the claims file does not contain any of the medical records upon which this decision was based.  On remand, all records pertaining to the Veteran's award of SSA disability benefits should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran's most recent VA hernia residuals examination took place in February 2014.  At that time, he reported having pain in his right lower quadrant, just superior to his surgical scar, with repetitive bending, lifting over 25 pounds, or coughing.

Thereafter, at his August 2014 hearing, he testified that any kind of lifting or walking caused him to have pain in his right side.  He also testified that he had just seen his doctor at the Little Rock VA Medical Center in June 2014.  The Board notes that the most recent VA treatment records in the claims file are dated in February 2014.

On remand, after all outstanding treatment records have been obtained, a new VA hernia residuals examination should be scheduled in order to ascertain the current level of severity of the Veteran's post-operative right inguinal hernia repair residuals.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records from February 2014 to the present.

2.  Obtain from the SSA complete copies of all records pertaining to the Veteran's award of SSA disability benefits, including the decision awarding such benefits and all medical evidence considered in making the decision.  Any negative search result should be noted in the record and communicated to the Veteran.

3.  After completing the development requested in items 1 and 2, schedule the Veteran for a VA hernia residuals examination with a clinician with appropriate expertise in order to ascertain the severity of his post-operative right inguinal hernia repair residuals.  The claims file should be made available to the examiner for review.  Any indicated tests should be accomplished and all pertinent symptomatology and findings must be reported in detail.

4.  Thereafter, review the record, ensure that all development is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for entitlement to a higher initial rating for post-operative right inguinal hernia repair residuals.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. § 5109B (2012).




_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

